DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 2/5/2021 is acknowledged. Applicant has argued that the inventions are simply different embodiments, however this is not found to be persuasive, for the reasons of record requiring the restriction, and   because the groups are directed to a product (group I) and a process (group II) not merely embodiments. Furthermore, the process requires a synergy, a highly unpredictable effect dependent upon specific components and proportions and directed to specific effects, though the instant claimed composition is not directed to the synergistic components, amounts, or function and encompass “prevention” for an array of conditions (including for example cancer, neurodegenerative disease, and diabetes) for which prevention was not recognized, and the  “PTM” composition as claimed remained not specific to, and included a broader array of compositions than the claimed process. Accordingly, it would have been burdensome as additional searching, including at least additional search strings (and searching the highly variable plethora of PTM compositions and then determining whether each would have been synergistic in some array or interactions in the multitude of process of using) would be required and would have been burdensome, as presently claimed. 
Still further, whereby, Applicant argued that:
“the PTM compositions exhibit the synergistic effects and arrive at superior therapeutic effects in different diseases or conditions. For example, the synergistic effect of the PTM composition can be represented by combination index (CI), which can be calculated with the formula shown on page 9 of the specification based on the data shown in Tables 1-17 through the present application, and it thus can be seen that the combination of C-MF-RuR (i.e., the combination  of curcumin, metformin, and    ruthenium  red) synergistically inhibits Porphyromonas gingivalis (P.g.), Streptococcus mutans (UA159), Pseudomonas aeruginosa (P.a.), and Staphylococcus aureus (S.a.) … and the combination of C-TMP-Zn (i.e., the combination of curcumin, tetramethyl-pyrazine, and ZnSO4) synergistically inhibits P.g., UA159, P.a., and, S.a. with CI of 0.17, 0.73, 0.47, and 0.11, respectively. Obviously, the claimed PTM composition provides synergism on anti- microbial effects.”

This, however, the argument is not commensurate with the invention as claimed as claims 1-8 recite a genus of “PTM” but do not recite in the claims compositions of these combination:
(I) Curcumin:metformin:ruthenium  red in the effective amounts providing synergy inhibiting against Porphyromonas gingivalis, Streptococcus mutans, Pseudomonas aeruginosa, and Staphylococcus aureus; or 
(II) Curcumin:tetramethyl-pyrazine:ZnSO4 in the effective amounts providing synergy inhibiting against P.  gingivalis, S. mutans, P. aeruginosa, and Staphylococcus aureus.
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 1-15 are pending of which claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Pending claims 1-8 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for combinations in the amounts disclosed for the functions associated therewith, does not reasonably provide enablement for the scope of all polyphenols, all targeting drugs, all metals; in all amounts/proportions; or for all effects within the broad and highly variable genus of uses as instantly claimed, nor for the prevention or synergistic properties thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 



(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a “PTM” pharmaceutical composition, however, taken together with the specification imply a breadth greater than supported by the disclosure.
(3) The state of the prior art, (4) the predictability or unpredictability of the art, (5) The relative skill of those in the art:
	The claims are drawn to compositions identified as for use in “antimicrobial effects against pathogen….prevention and therapy of infectious diseases, neurodegenerative diseases, dementia, diabetes, obesity, metabolic syndromes, periodontitis, dental caries, osteoporosis, cancers and/or chronic pain”. Additional claims recite speices of polyphenol (P) (see claim 2), clinical drug (see claims 3,4) for the further target (T) and interaction therewith in some unrecited manner, metal ion (M) including metal oxides thereamong (see claim 5), wherein the pathogen is from among Porphyromonas gingivalis, Streptococcus mutans, Pseudomonas aeruginosa, and Staphylococcus aureus (see claim 6), and wherein a concentration between the generic “polyphenol” and “clinical drug” is from 1-0.1 to 1:3 (claim 7), or has a lead to a synergistic effect (claim 8); however the art did not recognize at the time of the instant filing a genus of “PTM” compositions as instantly claimed for such broad uses. Accordingly, the art remained unpredictable. 
Applicant have reasonably demonstrated/disclosed that the select combinations of such as that argued by applicant providing treating/inhibition against Porphyromonas gingivalis, Streptococcus mutans, Pseudomonas aeruginosa, and Staphylococcus aureus; with the effective amounts of the combinations: (i) curcumin:metformin:ruthenium red or (ii) curcumin:(Me)4 pyrazine:ZnSO4.  However, the claims also encompass using the claimed compound synergistically and for treatment and prevention of diseases and disorders which were not known to be treatable, including not known for treatment by the combinations claimed. Accordingly it remained clearly beyond the scope of the instantly disclosed/claimed invention to provide such compositions.  Please note also that the term “prevent” is an absolute definition which means to 
The relative skill of those in the art is high in general, however, since the art remained largely unsolved for the aforementioned diseases and PTM compositions useful therewith, means for making therapeutically effective PTM compositions is highly unpredictable and beyond the purview of one of skill. Accordingly one would have thus turned to the instant disclosure for additional teachings and guidance.
	(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided limited guidance according to the tables and figures (see specification), including exemplary cell and bacterial inhibitions (as specified by each, for example the various combinations versus neuroblastoma SHSY5Y cells in table 16).  However, the specification does not provide for the scope claimed. 
(8) The quantity of experimentation necessary:
	Considering the state of the art, and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to make the composition for the scope claimed, with the claimed preventative, synergistic, and broad-spectrum treating properties as instantly claimed, nor would one have commensurate in the scope of the claims without undue experimentation.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AARON J KOSAR/Primary Examiner, Art Unit 1655